—Judgment unanimously affirmed. Memorandum: Viewing the evidence, the law and the circumstances of this case in totality and as of the time of the representation, we conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). We reject defendant’s contention that the trial court erred in admitting People’s exhibit No. 8, a shotgun. The shotgun was properly admitted to establish defendant’s constructive possession of the operable weapons found in defendant’s bedroom. We have reviewed defendant’s remaining contention and conclude that it is without merit. (Appeal from Judgment of Yates County Court, Falvey, J. — Criminal Possession Weapon, 3rd Degree.) Present — Pigott, Jr., P. J., Pine, Hayes, Balio and Lawton, JJ.